DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment to the Specification filed 5/5/2022 is compliant and has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2022 was filed on the mailing date of the Notice of Allowance on 3/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement contains contents of which are asserted to read on the previously allowed claims where indicated in the new rejections below. Therefore, the previously indicated allowed status of the claims (Allowability Notice filed 3/30/2022) is withdrawn, and the claims as presented in the Notice of Allowance are under examination. In particular, the Document Opposition Exhibits filed by Hinni (cited by applicant in the IDS filed 3/30/2022) (made public before applicant’s effective filing date) (hereinafter Hinni) are seen to anticipate claims 1, 4-6, and 10-16, as presented in the new 102 rejections below. Even in light of Hinni, Claim 17 remains allowed with additional analysis below.
Claim Objections
Claim 14 objected to because of the following informalities:  “the hydrant body” has insufficient basis. This is understood as a typographical error that should instead read as –a hydrant body--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document Opposition Exhibits filed by Hinni (cited by applicant in the IDS filed 3/30/2022) (made public before applicant’s effective filing date), hereinafter Hinni.

    PNG
    media_image1.png
    644
    924
    media_image1.png
    Greyscale

FIG A

    PNG
    media_image2.png
    681
    758
    media_image2.png
    Greyscale

FIG B

    PNG
    media_image3.png
    698
    324
    media_image3.png
    Greyscale

FIG C
Regarding claim 1, Hinni (FIGs A-C above) discloses “A shut-off element for use in a hydrant (assembly in FIGs believed to structurally read on a hydrant), wherein the shut-off element comprises a main valve body (FIG A) and a sealing surface (interior in FIG B center left image) which can be brought into mutually sealing contact (FIG C), wherein the sealing surface is provided on the inner circumference thereof (see FIG B center left image and lower right image), at least in one section (section shown in FIG B lower right image) with a recess feature (X in FIG B) which is inscribed into the sealing surface with a variable depth (depth understood to be variable circumferentially in FIG B), wherein the at least one section provided with the recess feature is configured to formed in a section of the sealing surface which section can be traversed by the main valve body for opening and closing the shut-off element (evidenced in FIG C), wherein the recess feature (X) on the inner circumference of the sealing surface is of arcuate shape comprising two half arcs which are opposite each other in the same orientation (see shape of x in FIG B, each recess has a crescent shape which is read on “half arcs”)”.

Regarding claim 4, Hinni (FIGs A-C above) discloses “wherein the recess feature (X in FIG B) on the inner circumference of the sealing surface comprises a plurality of partial recesses (there are two of X(.”

Regarding claim 5, Hinni (FIGs A-C above) discloses “wherein the partial recesses are evenly spaced from each other circumferentially (understood to be evenly spaced in FIG B).”

Regarding claim 6, Hinni (FIGs A-C above) discloses “wherein the recess feature (X) extends to different extents along the axial direction of the sealing surface (in FIG B center left image, recess feature has a variable height which is read on “extends to different extents along the axial direction”).”

Regarding claim 10, Hinni (FIGs A-C above) discloses “wherein the sealing surface (X) is configured to be integrally formed with a hydrant body of a hydrant (see FIG B).”

Regarding claim 11, Hinni (FIGs A-C above) discloses “wherein the sealing surface (X) is configured to be formed integrally with a riser pipe of the hydrant (see FIG B, pipe structure read on “riser pipe”).”

Regarding claim 12, Hinni (FIGs A-C above) discloses “further comprising a main valve seat (bottleneck sealing surface structure operates as a main valve seat, see FIG C), the inner surface of which is configured as the sealing surface (see FIG C).”

Regarding claim 13, Hinni (FIGs A-C above) discloses “A hydrant (assembly in FIGs believed to structurally read on a hydrant), comprising a shut-off element (FIG C), which comprises a main valve body (FIG A) and a sealing surface (interior in FIG B center left image), which can be brought into mutual sealing contact (see FIG C), wherein the sealing surface (FIG B) is provided on the inner circumference thereof, at least in one section with a recess feature (X in FIG B lower right image), which is inscribed into the sealing surface with a variable depth (depth understood to be variable circumferentially in FIG B), wherein the at least one section provided with the recess feature is configured to formed in a section of the sealing surface which section can be traversed by the main valve body (see FIG C) for opening and closing the shut-off element (see FIG C), wherein the recess feature (X) on the inner circumference of the sealing surface is of arcuate shape comprising two half arcs which are opposite each other in the same orientation (see shape of x in FIG B, each recess has a crescent shape which is read on “half arcs”).”

Regarding claim 14, Hinni (FIGs A-C above) discloses “wherein the sealing surface and the hydrant body (FIG B, left image) of the hydrant are formed integrally (see FIG B).”

Regarding claim 15, Hinni (FIGs A-C above) discloses “further comprising a riser pipe (FIG B, left image), wherein the sealing surface and the riser pipe are formed integrally (see FIG B).”

Regarding claim 16, Hinni (FIGs A-C above) discloses “further comprising a main valve seat (bottleneck sealing surface structure operates as a main valve seat, see FIG C), the inner surface of which is configured as the sealing surface (see FIG C).”

Allowable Subject Matter
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 17, closest prior art of record Hinni is silent regarding “wherein the main valve seat is removably insertable into a section of a shut-off element of the hydrant” in the context of the claim. The seat of Hinni is monolithic with the hydrant and shut-off element (see FIG B above).
	While making parts non-integral/separable could be obvious in a different context, such a modification in the case of Hinni would require undue hindsight reasoning. Therefore, claim 17 is non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/30/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753